Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
*153In an action charging conspiracy to obtain a favorable compromise of suits about to be commenced, it is not sufficient merely to show that there were no grounds to warrant the suits. It ought in addition to be proved that the intention of the parties was unfairly directed to the attainment of such an end by understanding and agreement between them, which may be shown either by their words or acts.
If this was not the correct rule, then it would often happen that parties who were unwisely advised by their own friends or counsel, would avoid the deliberate and complete adjustment of controversies at law. It is the policy of the law not to encourage such results.
Judgment affirmed.